                            UNITED STATES DISTRICT COURT
 1
 2                       NORTHERN DISTRICT OF CALIFORNIA

 3
 4
     JACI HUTTO and JENNIFER MELNYK, Case No. 3:20-cv-07541-MMC
 5   individually and as representatives of the
     class,                                     [PROPOSED] ORDER GRANTING
 6                                              MOTION FOR FINAL APPROVAL OF
 7                       Plaintiffs,            CLASS ACTION SETTLEMENT;
                                                GRANTING IN PART AND DENYING IN
 8                v.                            PART MOTION FOR ATTORNEYS’ FEES,
                                                COSTS, AND CLASS REPRESENTATIVE
 9   ALBERTSONS         COMPANIES,        INC., SERVICE AWARDS
10   ALBERTSON’S LLC, ALBERTSONS
     COMPANIES, LLC, NEW ALBERTSONS,
11   L.P., ALBERTSONS STORES SUB
     HOLDINGS, LLC, AB ACQUISITION LLC,
12   AB MANAGEMENT SERVICES CORP.,
13   AMERICAN FOOD AND DRUG LLC, INK
     HOLDINGS, LLC, and ALBERTSON’S
14   HOLDINGS LLC,
15                    Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28



     [PROPOSED ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                          CASE NO. 3:20-CV-07541-MMC
 1
 2                  BEFORE THE COURT are Plaintiffs’ Motion for Final Approval of Class Action
 3   Settlement and Motion for Attorneys’ Fees, Costs, and Class Representative Service Awards, submitted
 4
     by Class Representatives Jaci Hutto and Jennifer Melnyk (“Plaintiffs” or “Class Representatives”),
 5
     individually, and on behalf of all Settlement Class Members pursuant to Federal Rule of Civil Procedure
 6
     23. Dkt. Nos. 48, 50. A Final Fairness Hearing was held on June 11, 2021.
 7
            The     Court,     having     considered      both    Motions,     the    submissions     of    the
 8
     Parties relating to the proposed Settlement, any objections, the arguments of counsel at the Final Fairness
 9
     Hearing as well as the pleadings and papers on file herein, is of the opinion that the Motion for Final
10
     Approval of Class Action Settlement should be granted, and that the Motion for Attorneys’ Fees, Costs,
11
     and Class Representative Service Awards should be granted as to attorneys’ fees and costs and granted
12
13   in part as to Class Representative service awards.

14          It is therefore ORDERED that Plaintiffs’ Motion for Final Approval of Class Action Settlement

15   is GRANTED and that Plaintiffs’ Motion for Attorneys’ Fees, Costs, and Class Representative Service

16   Awards is GRANTED IN PART and DENIED IN PART. Accordingly, it is further ORDERED as

17   follows, and the Court makes the findings set forth below:
18                  1.       Settlement Agreement.“The Class Action Settlement Agreement” (“Agreement”)
19   that was submitted with the Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement (Dkt.
20   No. 38); the Exhibits to the Agreement as revised in Dkt. No. 44; and the definitions of words and terms
21   contained in the Agreement are incorporated in this Order.
22                  2.       Preliminary Approval Order. On February 19, 2021, this Court entered an Order
23
     Granting Plaintiffs’ Motion for Preliminary Approval of Class Settlement, Conditional Certification of
24
     Settlement Class, and Approval of Proposed Notice to Settlement Class (Docket Entry No. 47)
25
     (“Preliminary Approval Order”). The Agreement was preliminarily approved, pending the Final Fairness
26
     Hearing. The Court also (a) conditionally certified the Settlement Class for settlement purposes; (b)
27
28                                       1
       [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                            CASE NO. 3:20-CV-07541-MMC
 1   approved the form of and method of distribution of the Settlement Notice and Claim Form to the
 2   Settlement Class; (c) appointed Jaci Hutto and Jennifer Melnyk as Class Representative for the Settlement
 3   Class; (d) appointed Jessica L. Lukasiewicz and Jonathan W. Ferris of THOMAS & SOLOMON LLP as
 4   Class Counsel for the Settlement Class; and (e) appointed American Legal Claims Services, LLC, as the
 5
     Claims Administrator. The terms of and findings made in the Preliminary Approval Order are adopted
 6
     and incorporated into this Order.
 7
                    3.        Final Class Certification for Settlement Purposes. Pursuant to Federal Rule of
 8
     Civil Procedure 23(b)(3), the Court finally certifies, for settlement purposes only, the following class, to
 9
     be known as the “Settlement Class:”
10
11          All employees and/or prospective employees of Defendants within the United States who
            were the subject of a consumer report by Defendants anytime between and including
12          October 24, 2017 and November 25, 2019, inclusive.
13
                    4.        Prerequisites for Class Action. Solely for the purposes of settlement, the Court
14
     finds that the prerequisites for a class action under Federal Rule of Civil Procedure 23(a) are satisfied for
15
     the following reasons:
16
17                            (a)    The Settlement Class appears so numerous that joinder of all members
                                     is impracticable. The Settlement Class consists of approximately 68,181
18                                   members;
19                            (b)    There appear to be questions of law or fact common to the Settlement Class
                                     for purposes of determining whether the settlement should be approved;
20
21                            (c)    The Class Representatives’ claims for the alleged violations of the
                                     disclosure provisions of the Fair Credit Reporting Act appear to be typical
22                                   of the claims of the Settlement Class; and

23                            (d)    The Class Representatives and Class Counsel appear to be capable of fairly
                                     and adequately protecting the interests of the Settlement Class Members in
24                                   connection with the proposed Settlement.

25
26                  5.        Rule 23(b)(3) Class Action. The Court finds, for settlement purposes, that this

27   action is maintainable as a class action under Federal Rule of Civil Procedure 23(b)(3) because:

28                                       2
       [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                            CASE NO. 3:20-CV-07541-MMC
                            (a)     Common questions of law and fact appear to predominate over questions
 1                                  affecting only individual persons in the Settlement Class; and,
 2                          (b)     Certification of the Settlement Class appears to be superior to other
                                    available methods for the fair and efficient resolution of the claims of the
 3                                  Settlement Class members.
 4
 5                  6.      Notice of Class Action Settlement to the Settlement Class. Pursuant to the
 6   Preliminary Approval Order and the Agreement, the Summary Notice was emailed and/or mailed to
 7   members of the Settlement Class. The Court finds that the form, content, and method for notifying the
 8   Settlement Class comply with the Preliminary Approval Order, meet the requirements of Federal Rule of
 9
     Civil Procedure 23(c)(2)(B) and all due process requirements, is the best notice practicable under the
10
     circumstances and constitutes due and sufficient notice to all persons entitled to notice. The Court further
11
     finds that the Claims Administrator has complied with the Preliminary Approval Order and with the
12
     requirements of and procedures under the Agreement for distribution of the Notice to the Settlement
13
     Class.
14
                    7.      Notice Under CAFA. The Claims Administrator served notices of the proposed
15
     settlement on the United States Attorney General and Attorneys General for the States in which
16
     Settlement Class Members reside pursuant to the Class Action Fairness Act (“CAFA”) of 2005, 28 U.S.C.
17
18   § 1715. The Court finds that the Claims Administrator’s notification of the proposed Settlement fully

19   complies with the requirements of CAFA.

20                  8.      Exclusions. Settlement Class Members were notified in the Settlement Notice of

21   this class action settlement and of their opportunity to request to be excluded from, or to opt out of, the

22   Settlement Class. 23 individuals, or approximately 0.03% of the Settlement Class, submitted timely
23   written exclusion/opt-out statements to the Claims Administrator.
24                  9.      Objections to Settlement. Settlement Class Members were also notified in the
25   Settlement Notice of their opportunity to object to the settlement by filing written objections with the
26   Court. After considering all submissions, including the single objection submitted by Settlement Class
27
28                                       3
       [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                            CASE NO. 3:20-CV-07541-MMC
 1   Member Adin Byron Kimball, the Court nevertheless grants final approval of the proposed Settlement
 2   and the Agreement as noted in paragraph 10 of this Order.
 3                  10.     Final Approval of Settlement and Agreement. The Court grants final approval the
 4   proposed Settlement and the Agreement submitted with the Plaintiffs’ Motion for Preliminary Approval of
 5   Class Action Settlement. The Court finds that settlement on the terms set forth in the Agreement is fair,
 6
     reasonable, and adequate and that the Settlement is, in all respects, in the best interests of the Settlement
 7
     Class. Factors considered to assess the fairness, reasonableness, and adequacy of a class action settlement
 8
     warrant final approval of the Settlement and Agreement. The Court further finds that the Settlement set forth
 9
     in the Agreement resulted from arm’s-length negotiations. The Parties are ordered to consummate the
10
     Agreement in accordance with the terms and provisions of the Agreement.
11
                    11.     Within five (5) days of the Final Effective Date as defined in of the Agreement,
12
     Plaintiffs will promptly request a dismissal with prejudice of Jaci Hutto and Jennifer Melnyk v.
13
     Albertsons Companies, Inc., et al.., Case No. 1:19-cv-00412-BLW, in the United States District Court
14
15   for the District of Idaho, so that the final judgment in this Action will resolve all of their individual and

16   class action claims.

17                  12.     Payment to Settlement Class. The Claims Administrator shall cause payment to be

18   issued to Settlement Class Members who submitted valid Claim Forms pursuant to the terms for

19   calculating Individual Settlement Payments set forth in Paragraph 40 the Agreement. The Claims
20   Administrator shall either mail settlement checks to Settlement Class Members at their last known
21   addresses via first class United States mail or send payments electronically as requested in the Claim
22   Form submitted within twenty-one (21) calendar days of Defendants remitting the Gross Settlement Sum
23   to the Claims Administrator as set forth in Paragraph 48(d) of the Agreement.
24                  13.     Service Payment to Plaintiffs. Plaintiffs have applied for awards of service payments
25
     as Class Representatives in the amount of $6,000.00 to each Class Representative (the “Service Awards”).
26
     Plaintiffs’ requests for the Service Awards are granted in part as follows: $5,000.00 is awarded to each Class
27
     Representative. In accordance with the Agreement, the Claims Administrator shall make these Service
28                                                  4
       [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                     CASE NO. 3:20-CV-07541-MMC
 1   Awards payments to Class Representatives. The Service Awards shall be delivered to Class Counsel within
 2   twenty-one (21) calendar days after receipt of the Gross Settlement Sum.
 3                   14.     Attorneys’ Fees to Class Counsel. Class Counsel has applied for an award of
 4   attorneys’ fees and costs incurred in this Action in the amount of $265,726.83. Class Counsel’s request
 5   for attorney’s fees and costs is granted. The Court awards $265,726.83 to Class Counsel for attorneys’
 6
     fees and costs incurred in this Action. In accordance with the terms of the Agreement, the Claims
 7
     Administrator shall make this payment to Class Counsel within twenty-one (21) calendar days of after
 8
     receipt of the Gross Settlement Sum.
 9
                     15.     Settlement Expenses. The Court approved the use of American Legal Claims
10
     Services, LLC, as the Claims Administrator. The Court hereby approves fees and costs to be paid to the
11
     Claims Administrator in the amount of $50,000. In accordance with the Settlement Agreement, Settlement
12
13   Expenses shall be paid from the Gross Settlement Sum.
                     16.     Release of Claims by Class Representatives. By the Agreement, the General Release
14
15   of All Claims as identified in Exhibit C to the Settlement, this Final Approval Order, and the Final Judgment,

16   Named Plaintiffs “general release” is approved. Per the language in the separately executed General

17   Release of All Claims, Named Plaintiffs release Defendants from all claims.

18                   17.     Release of Claims by Settlement Class Members. By the Agreement, this Final

19   Approval Order, and the Final Judgment, the Settlement Class members who have not timely and properly
20   opted out of the settlement have released the Released Parties from any and all claims asserted in an
21   individual and/or class action, collective action or mass action, asserting any claims based on the facts alleged
22   in the complaint in the Action including but not limited to claims under the FCRA or any state and local
23   law equivalent, during the period from and including October 24, 2017, through and including the date
24   of preliminary settlement approval. The Released Claims include claims under the FCRA and equivalent
25
     or corresponding state laws, including but not limited to all statutory, compensatory, actual and punitive
26
     damages, restitution, declaratory, injunctive and equitable relief, and attorneys’ fees and expenses,
27
     arising from or related to background checks, investigative consumer reports, and/or consumer reports
28                                                     5
        [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                       CASE NO. 3:20-CV-07541-MMC
 1   ordered through the date of preliminary settlement approval, including the right to seek relief for such
 2   Released Claims by means of a class action, collective action or mass action or proceeding. Claims of
 3   persons outside of the Settlement Class who were screened after November 25, 2019 are not being
 4   released as part of this Settlement. It is expressly intended and understood by the Parties that the
 5
     Agreement is to be construed as a complete settlement, accord, and satisfaction of the Settlement Class
 6
     Members’ Released Claims. No Settlement Class Member may circumvent the spirit and intent of the
 7
     release by seeking to join in any way together with any other Settlement Class Members in any action
 8
     whatsoever, including any mass action under CAFA or otherwise, that asserts such Released Claims.
 9
                    18.     Dismissal of Action. The Court dismisses with prejudice all Released Claims on
10
     behalf of the Settlement Class. The Court, pursuant to the General Release signed by Plaintiffs, also
11
     dismisses with prejudice Plaintiffs’ individual disclosure and authorization claims and any and all of
12
     Plaintiffs’ other claims, known or unknown, that were asserted, or could have been asserted, against
13
     Defendants.
14
15                  19.     Binding Effect of Agreement, Order, and Judgment. The Agreement, this Final

16   Approval Order, and the Final Judgment are binding on Plaintiffs and on all Settlement Class Members

17   who have not submitted a timely and valid written notice of intent to opt-out of the settlement, and their

18   respective heirs, administrators, executors, representatives, trustees, successors, and assigns, and shall

19   inure to the benefit of Defendants and the other Released Parties, as well as to their respective, heirs,
20   administrators, representatives, trustees, successors, and assigns.
21                  20.     Cy Pres Award. The Court designates any cy pres award for the Employment
22   Rights Project at Bet Tzedek Legal Services.
23                  21.     Jurisdiction. Without affecting the finality of the Final Judgment in any way, the
24   Court retains jurisdiction of matters relating to this Order and the administration, interpretation,
25
     consummation, and enforcement of the Agreement.
26
     //
27
     //
28                                          6
          [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                               CASE NO. 3:20-CV-07541-MMC
 1   IT IS SO ORDERED, ADJUDGED AND DECREED.
 2
 3             -XQH
     DATED: ___________________
 4
 5
                                               The
                                               Thee Honorable Maxine M. Chesney
                                                                          Che
                                                                            hesn
                                                                            he snee
                                                                               sn
 6                                             United
                                               Uni
                                                n ted States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                      7
      [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                           CASE NO. 3:20-CV-07541-MMC
